     Case 2:18-cv-07305-VEB Document 36 Filed 07/02/20 Page 1 of 1 Page ID #:943



1

2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7

8                       CENTRAL DISTRICT OF CALIFORNIA
9

10   JOSE ORTIZ GOMEZ, JR.                      Case No. 2:18-cv-7305-VEB
11                      Plaintiff,
12                                              ORDER AWARDING EAJA
                  vs.                           ATTORNEYS’ FEES
13

14   ANDREW SAUL, COMMISSIONER
15
     OF SOCIAL SECURITY
     ADMINISTRATION,
16
                        Defendant.
17

18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act (EAJA) fees,
20         IT IS HEREBY ORDERED that Plaintiff shall be awarded attorneys’ fees
21   under the EAJA in the amount of three thousand dollars ($3,000.00), as authorized
22
     by 28 U.S.C. Section 2412(d), subject to the terms of the Stipulation.
23

24   DATED: July 2, 2020                    /s/Victor E. Bianchini
25                                          VICTOR E. BIANCHINI
                                            UNITED STATES MAGISTRATE JUDGE
26

27

28
